EXHIBIT 10.6
 
INDEPENDENT CONSULTANT AGREEMENT BETWEEN
GREAT EAST ENERGY, INC. AND
ESCROW, LLC
 
 
This Independent Consultant Agreement (“Agreement”) is made and entered into on
April 15, 2013, between GREAT EAST ENERGY, INC., a Nevada corporation, whose
principal business address is at 318 N. Carson St., Suite 208, Carson City, NV
89701 (hereinafter referred to as “GEEI”) and ESCROW, LLC, a Virginia limited
liability company, whose mailing address is at 215 Mockingbird Lane, Warrenton,
VA 20186 (hereinafter referred to as “Consultant”).
 
In consideration of the mutual covenants set forth below, GEEI and Consultant
enter into the Agreement as set forth below.
 
1.
START 

 
This Agreement shall be effective immediately upon execution.
 
2.
TITLE AND DUTIES

 
A.
Title 

 
The Consultant shall appoint its principal Ms. Johnnie Zarecor (“JZ”) to serve
in the capacity of Chairman, President and Secretary of GEEI. 
 
B.
Essential Functions and Duties

 
The essential functions and duties expected of JZ shall be such as customarily
performed by persons in similar positions, as well as such other duties as may
be assigned from time to time by GEEI.
 
C.
Supervision and Reporting

 
JZ shall report to the Board of Directors of GEEI.
 
D.
Duty of Loyalty and Best Efforts

 
JZ shall devote working time, attention, knowledge, and skills to GEEI’s
business interests and shall do so in good faith, with best efforts, and to the
reasonable satisfaction of GEEI. It is understood that the Consultant has other
business interests that may demand substantial time.
 
 
1

--------------------------------------------------------------------------------

 
 
3.
COMPENSATION TERMS

 
A.
Stock Grant

 
Consultant shall receive 536 restricted common shares of stock in GEEI (subject
to adjustment for any stock splits), on or before the closing date of the
private placement financing simultaneous with the planned GEEI going-public
transaction, estimated to occur on May 29, 2013.
 
B.
Stipend 



Consultant shall receive a stipend of USD$5,000 (five thousand dollars) for any
six (6) month Term of this Agreement. The initial Stipend shall be payable at
the closing of the private placement financing simultaneous with the planned
GEEI going-public transaction, estimated to occur on May 29, 2013.
 
C.
Expense Reimbursement

 
Consultant shall be entitled to reimbursement of expenses incurred in the
performance of the functions and duties under this Agreement. In order to
receive reimbursement, Consultant must obtain advance approval from the CEO or
Board of Directors for any potential expense, and must timely provide GEEI with
an itemized account of all expenditures, along with suitable receipts therefor.
 
4.
PROPERTY RIGHTS

 
A. Records and Accounts
 
Consultant agrees that all those records and accounts maintained during the
course of consultancy are the property of GEEI.
 
B.
Return Upon Termination

 
Consultant agrees that upon termination it will return to GEEI all of GEEI’s
property, including, but not limited to, intellectual property, trade secret
information, customer lists, operation manuals, records and accounts, materials
subject to copyright, trademark, or patent protection, customer and GEEI
information, business documents, reports, and other items as applicable.
 
C.
Copyrights, Inventions and Patents

 
Consultant understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Consultant during the course of this Agreement
are to be considered “works for hire” and the property of GEEI. Consultant
assigns to GEEI all rights and interest in any copyright, invention, patents or
other property related to the business of the GEEI.
 
 
2

--------------------------------------------------------------------------------

 
 
5.
INDEMNIFICATION FOR THIRD PARTY CLAIMS

 
GEEI hereby agrees to indemnify, defend, save, and hold harmless Consultant and
JZ from and against all claims, liabilities, causes of action, damages,
judgments, attorneys’ fees, court costs, and expenses which arise out of or are
related to the Consultant’s and JZ performance under this Agreement, except in
the failure to perform job functions or duties as required, or which result from
conduct while engaging in any activity outside the scope of this Agreement. GEEI
understands that this obligation of indemnification survives the expiration or
termination of this Agreement.
 
6.
MEDIATION AND BINDING ARBITRATION

 
GEEI and Consultant agree to first mediate and may then submit to binding
arbitration any claims that they may have against each other, of any nature
whatsoever, pursuant to the rules of the American Arbitration Association in
Orange County, California, United States of America.
 
7.
TERMINATION 

 
A.
Term 

 
This Agreement shall have an initial Term of six (6) months, and automatically
renew for another six (6) months unless previously terminated, by either party
upon 30 days’ written notice. It may be renewed upon the mutual written consent
of GEEI and Consultant for periods beyond 12 months.
 
8.
MISCELLANEOUS PROVISIONS

 
A.
Notices 

 
Consultant agrees that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of GEEI or mailing address of the
Consultant as set forth herein.
 
 
3

--------------------------------------------------------------------------------

 
 
GREAT EAST ENERGY, INC.
318 N. Carson St., Suite 208
Carson City, NV 89701
 
ESCROW, LLC
ATTN: MS. JOHNNIE ZARECOR
215 Mockingbird Lane
Warrenton, VA 20186
 
B.
Entire Agreement

 
This Agreement represents the complete and exclusive statement of the consulting
agreement between GEEI and Consultant. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their consulting agreement.
 
C.
Prior Agreements or Understandings

 
This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.
 
D.
Modifications 

 
Any modifications to this Agreement may only be done in writing between the
parties.
 
 
4

--------------------------------------------------------------------------------

 
 
E.
Severability of Agreement

 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
F.
Waiver of Breach

 
The waiver by GEEI of a breach of any provision of this Agreement by Consultant
shall not operate as a waiver of any subsequent breach by the Consultant. No
waiver shall be valid unless placed in writing and signed by GEEI.
 
G.
Choice of Law, Jurisdiction and Venue

 
Consultant agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Nevada and that should any claims be
brought against GEEI related to terms or conditions of employment it shall be
brought within a court of competent jurisdiction within the State of Nevada.
Consultant also consents to jurisdiction of any claims by GEEI related to the
terms or conditions of employment by a court of competent jurisdiction within
the State of Nevada.
 

               
ESCROW, LLC
 
Date
 
JOHNNIE ZARECOR
                     
MICHAEL DORON
 
Date
 

CEO
GREAT EAST ENERGY, INC.
 
Acknowledged and agreed to by:
 

       
JOHNNIE ZARECOR
 
Date
 

 
 
5

--------------------------------------------------------------------------------